Citation Nr: 0103710	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right shoulder impingement syndrome, status post surgery, and 
status post right ulnar nerve surgery.

2.  Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the left leg, with left knee 
arthritis due to trauma.

3.  Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis with asthma. 

4.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches.

5.  Entitlement to service connection for impairment of the 
right knee.

6.  Entitlement to service connection for pregnancy and tubal 
ligation.



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to May 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 decision by the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO), which granted 
service connection for right shoulder impingement syndrome, 
status post surgery and status post right ulnar nerve 
surgery, evaluated 20 percent disabling; for limitation of 
flexion of the left leg with left knee arthritis due to 
trauma, evaluated zero percent disabling; for allergic 
rhinitis with asthma, evaluated zero percent disabling; and 
for migraine headaches, evaluated zero percent disabling.  In 
the same decision, service connection was denied for right 
knee disability and for pregnancy and tubal ligation.  In 
June and December 1995, the veteran initiated a timely appeal 
of the above determinations.

By April 2000 rating decision, the RO increased the 
evaluation for right shoulder disability from 20 percent to 
30 percent, and increased the evaluation of limitation of 
flexion of the left leg, allergic rhinitis with asthma, and 
migraine headaches from zero to 10 percent, respectively.  
The Board notes that the U.S. Court of Appeals for Veterans 
Claims (the Court) has held that on a claim for an increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Court further held that, where a 
claimant files a notice of disagreement to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  As regulations 
provide ratings greater than 30 percent for right shoulder 
disability, and greater than 10 percent for limitation of 
flexion of the left leg, for allergic rhinitis with asthma, 
and for migraine headaches, these matters remain on appeal.

The Board observes that the veteran noted disagreement with 
the initial ratings assigned her service-connected 
disabilities in December 1994 and has properly perfected her 
appeal as to the issues (she did not express disagreement 
with regard to the effective dates of the awards of 
compensation for the disorders).  Thus, the propriety of the 
ratings from the effective date of the awards through to the 
time when a final resolution of the issues has been reached, 
is currently before the Board.  Grantham v. Brown, 114 F.3d 
1156 (1997); Fenderson v. West, 12 Vet. App. 119 (1999).

The claim of entitlement to service connection for right knee 
disability is discussed in the REMAND section below.


FINDINGS OF FACT

1.  The veteran's right shoulder and right ulnar nerve 
disability is manifested by neuropathic symptoms of sensory 
loss over the right hand ulnar nerve and trace weakness of 
the right fourth and fifth fingers; the disability limits her 
ability to use her right arm at shoulder level or higher; and 
it is fairly characterized as producing no more than moderate 
incomplete paralysis of the right (major side) ulnar nerve.

2.  The veteran's left leg and knee disability is manifested 
by characteristic pain, with traumatic arthritis and possible 
chondromalacia, fairly characterized as moderate impairment; 
most recently, the range of left knee motion was from full 
extension to 135 degrees flexion, with pain on motion; the 
left leg and knee disability is not productive of recurrent 
and severe subluxation or lateral instability; and it is not 
manifested by limitation of motion to at least 15 degrees of 
flexion or 20 degrees or more of extension.

3.  The veteran's allergic rhinitis with asthma is manifested 
by mild edema of the nasal mucosa without any deviated nasal 
septum, and mild wheezing on forced expiration; the most 
recent diagnosis is allergic rhinitis with recurrent 
sinusitis, seasonal in nature, currently stable on nasal 
sprays, with bronchial asthma promptly reversible with 
bronchodilators; her allergic rhinitis has not been shown to 
be manifested by moderate crusting and ozena, and/or atrophic 
changes, and polyps are not shown by competent evidence.

4.  The veteran's migraine headaches are manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.

5.  The veteran underwent an elective cesarean section and 
tubal ligation while on active duty in October 1992; she gave 
her signed consent to both procedures; and no competent 
evidence shows that she has experienced any medical 
complications or aggravation subsequent to the October 1992 
procedures.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right shoulder impingement syndrome, status post surgery, 
and status post right ulnar nerve surgery, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2000).

2.  The criteria for an evaluation of 20 percent for 
limitation of flexion of the left leg, with left knee 
arthritis due to trauma, have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5257 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for allergic rhinitis and asthma have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Codes 6501, 
6602 (1996); 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6602 
(2000).

4. The criteria for an evaluation of 30 percent for migraine 
headaches have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2000).

5.  Entitlement to service connection for pregnancy and tubal 
ligation is without merit as a matter of law.  38 C.F.R. § 
4.116 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria - Increased Ratings

The veteran contends that her service-connected right 
shoulder, left leg, allergic rhinitis with asthma, and 
migraine disabilities are more disabling than contemplated by 
the current evaluations.  VA has a duty to assist her in the 
development of facts pertinent to her claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 (2000).  VA's 
duty to assist includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the case.  See, e.g., Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The veteran has been afforded examinations in 
relation to these claims and the RO has obtained VA 
outpatient medical records, reports generated on VA 
examinations, and records from the veteran's private 
physicians.  The record does not indicate that there are 
pertinent medical records pertaining to these claims which 
exist but have not already been furnished.  Thus, as there 
does not appear to be any pertinent evidence that is not of 
record which relates to the right shoulder, left leg, 
allergic rhinitis with asthma, and migraine disabilities, VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to those issues.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  As 
noted above, the veteran timely disagreed with the disability 
ratings initially assigned for the right shoulder, left leg, 
allergic rhinitis with asthma, and migraine headache 
disabilities.  In such a situation, analysis of a claim for 
higher initial ratings requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson, 12 Vet. App. 
119.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).

A.  Increased Evaluation for Right Shoulder Impingement 
Syndrome, Status Post Surgery, and Status Post Right Ulnar 
Nerve Surgery

As shown, service connection was granted for right shoulder 
impingement syndrome and status post right ulnar nerve 
surgery in December 1994, and is currently evaluated 30 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8516.  In her April 1996 substantive appeal, the veteran 
characterized the right shoulder disability as her 
"primary" disability, as it limited her career as a 
teacher.  She reported that she was participating in 
vocational rehabilitation in order to qualify for another 
career field.

The record reflects that the veteran is right-handed.  
Service medical records show that she injured her right 
shoulder in February 1990, when she slipped on a waxed floor 
and landed with her right arm outstretched.  Right forearm 
numbness developed, and in-service magnetic resonance imaging 
(MRI) revealed right shoulder impingement syndrome and 
attenuation of the rotator cuff.  An acromioplasty was 
performed on her right shoulder in September 1990.  In 
November 1990, the veteran was again evaluated for right arm 
numbness.  Nerve conduction velocity studies at that time 
revealed a right ulnar nerve lesion across the elbow.  

A nerve conduction velocity study in November 1993 revealed 
mildly prolonged conduction velocity across the elbow of the 
right ulnar nerve.  The veteran complained of sharp right 
shoulder pain when lifting 30 pounds or more, and when 
shifting gears while driving.  Examination revealed very mild 
prolongation with right cubital tunnel syndrome.  The right 
arm showed good strength, and distal nerve vascular 
examination was essentially normal.  The right shoulder had a 
full range of motion but there was mild pain evidenced on the 
extremes of motion.  Right arm pain developed at the elbow on 
rotation of the third, fourth, and fifth fingers, with 
associated numbness when the arm was flexed approximately 20 
degrees.  The diagnosis was right shoulder impingement with 
right ulnar nerve neuropathy, and right cubital tunnel 
syndrome.

VA examination in November 1994 revealed that range of motion 
of the right shoulder was to 121 degrees on flexion, and to 
101 degrees on abduction.  Internal rotation was to 45 
degrees and external rotation was to 54 degrees, with pain 
demonstrated on motion.  Range of motion of the right elbow 
was to 93 degrees on flexion, to 15 degrees on extension, and 
pain was demonstrated on motion.  Neurological findings were 
considered normal.

On May 1995 VA examination of her right shoulder, the veteran 
complained of periodic numbness and a loss of feeling in the 
ulnar three fingers of her right hand.  She mentioned marked 
weakness which caused her to constantly drop things.  The 
physician noted that her right arm hung limply at her side 
when she walked.  She basically did not use her right arm at 
all during the examination.  The examination revealed that 
she could only flex her right shoulder actively, and active 
flexion was to 35 degrees.  Active abduction was to 45 
degrees.  She had 60 degrees of external rotation and 
internal rotation was to T12.  Pain was not demonstrated on 
rotation, but passive abduction and passive flexion were to 
60 degrees each, and both produced pain.  The right upper 
extremity reflexes were considered brisk.  Sensation was 
intact to the ulnar nerve distribution, but diffuse weakness 
was found in the right upper extremity, including elbow 
flexion and extension, wrist flexion and extension, and 
finger abduction.  The physician noted that the veteran 
appeared to have excellent deltoid muscle development with 
her right arm relaxed by her side.  She was able to abduct, 
flex, and extend with good resistance with her hand by her 
side.  The diagnosis was status post-subacromial 
decompression with residual weakness and limited motion.

On VA general and neurological examinations in June 1998, the 
veteran reported that her right shoulder lacked full range of 
motion, and heavy lifting caused right shoulder pain.  She 
described coldness and "numbness-paresthesia" over the 
fourth and fifth fingers of her right hand and over the ulnar 
surface of the right arm to the elbow.  She stated that the 
symptoms increased when she flexed her elbow, and reported 
minor use-related disabilities of the right arm, particularly 
when picking up fine items.  The veteran described no changes 
in the symptoms over the prior five years.

On general VA examination in June 1998, range of motion tests 
of the right shoulder showed flexion to 120 degrees.  There 
was abduction to 80 degrees.  External rotation was to 90 
degrees, and internal rotation was to 60 degrees.  The 
veteran complained of pain on flexion at 120 degrees, pain on 
abduction at 80 degrees, and pain on internal rotation at 60 
degrees.  Range of motion tests of the right elbow showed 
flexion to 140 degrees.  Range of motion tests of the right 
wrist showed flexion to 80 degrees, and extension was to 70 
degrees.  Radial deviation was to 20 degrees and ulnar 
deviation was to 30 degrees.  No muscle weakness was found 
around the shoulder, and there were no objective findings 
apparent in the right elbow, forearm, or hand.  X-ray studies 
were interpreted as showing a normal right shoulder, and the 
physician described the symptoms as "more in the nature of 
paresthesia."  The diagnosis was status post-decompression 
of the right shoulder for impingement syndrome.  Noting that 
the right shoulder and ulnar nerve disability was a problem 
for the veteran when she taught in the classroom, especially 
when writing on a blackboard, the physician stated that her 
ability to use her right arm at shoulder level or higher 
would continue to be limited.

The June 1998 VA neurological examination of the right upper 
extremity revealed that the abductor pollicis brevis and the 
adductor digitae minimae had normal power, as did the finger 
extensors and flexors.  There was trace weakness of the 
finger flexors of the right fourth and fifth fingers.  The 
wrist extensors and flexors were normal, as were the biceps.  
Sensory testing revealed loss to light touch and pinprick 
over the entire right fifth finger and the ulnar surface of 
the right fourth finger.  There was also slight loss to light 
touch and pinprick over the ulnar border of the right hand.  
Deep tendon reflexes were 2+ and symmetrical at the upper and 
lower extremities.  Tinel's sign was slightly positive at the 
left cubital tunnel and negative at the right cubital tunnel.  
The diagnosis was right cubital tunnel syndrome.  It was 
noted that the ulnar nerve lesion was causing sensory loss 
over the right hand in an ulnar nerve distribution and trace 
weakness of the right fourth and fifth finger flexors.  The 
neurologist stated that from a functional standpoint, the 
lesion caused mild problems with picking up items with the 
right hand.  

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, her right 
shoulder and arm are considered the major upper extremities.

In evaluating disabilities of the musculoskeletal system, 
rating factors include functional loss due to pain supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2000).  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Diagnostic codes applicable to the veteran's claim as to this 
issue include 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000), 
which provides that limitation of motion of the major arm to 
midway between the side and shoulder level warrants a 30 
percent evaluation, and motion of the major arm limited to 25 
degrees from the side warrants a 40 percent rating.  A 40 
percent rating for limitation of motion of the major arm is 
the maximum available under Code 5201.  In this case, the 
Board finds that an evaluation in excess of 30 percent under 
Diagnostic Code 5201 is not warranted on the facts of the 
case, as the record is negative for competent evidence 
showing that the veteran's right arm was ever limited in 
motion to 25 degrees from her side.

Under Diagnostic Code 5202, a 30 percent disability rating 
for the major upper extremity is warranted for recurrent 
dislocation at the scapulohumeral joint where there are 
frequent episodes and guarding of all arm movements.  A 
rating in excess of 30 percent for the major extremity 
requires fibrous union of the humerus, nonunion (false flail 
joint) of the humerus, or loss of head (flail shoulder) of 
the humerus.  However, as the record is negative for 
recurrent dislocation at the scapulohumeral joint of the 
upper major extremity, and negative for a disability related 
to the humerus on the major side, the Board finds that Code 
5202 is not applicable in this case.  Similarly, other 
diagnostic codes pertaining to disabilities of the shoulder, 
including Code 5200 (for ankylosis of the scapula and 
humerus), and Code 5203 (for impairment of the clavicle or 
scapula) are not applicable, as no such diagnoses have been 
shown on clinical findings.

The veteran is currently rated 30 percent disabled under 
Diagnostic Code 8516 for right shoulder impingement syndrome, 
status post right ulnar nerve surgery, which represents 
moderate incomplete paralysis of the major extremity ulnar 
nerve.  Severe incomplete paralysis of the major extremity 
ulnar nerve warrants a 40 percent evaluation under Code 8516.  
A 60 percent disability rating is warranted for complete 
paralysis of the major extremity ulnar nerve, exhibited by 
the "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  A 60 percent 
rating is the maximum available under Code 8516.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

Review of the evidence of record shows that the right 
shoulder and right ulnar nerve disability, manifested by 
sensory loss over the right hand and trace weakness in the 
right fourth and fifth fingers, and with limited ability to 
use the right arm at shoulder level or higher, is most 
appropriately represented by the current 30 percent 
evaluation under Diagnostic Code 8516 for moderate incomplete 
paralysis of the major extremity.  It is the Board's opinion 
that the clinical findings of record do not reflect a 
"severe" case of incomplete paralysis of the right upper 
extremity.  In essence, and relying upon the language of 38 
C.F.R. § 4.124a, a "severe" impairment appears best applied 
where the extremity is not quite completely paralyzed, but is 
significantly more disabling than mild or moderate. 

In the Board's view, a "severe" case of ulnar nerve 
disability would require a greater degree of significant 
clinical findings to support an increased rating for the 
right upper extremity, i.e., the veteran would have to show 
near-complete paralysis of the right upper extremity.  As the 
rating criteria for peripheral nerve injuries focuses on loss 
of use of the affected extremity, a severe impairment would 
logically necessitate that the disability be manifested by 
severe loss of use, which the evidence in this case does not 
tend to establish.  

The Board is cognizant of the medical evidence, and is 
sympathetic with the veteran's descriptions of numbness and 
weakness in her right hand, the inability to grip some 
objects tightly, and pain at some degrees of motion of her 
right arm.  
The clinical evidence, however, demonstrates that the right 
shoulder and ulnar nerve disability is no more than 
moderately symptomatic.  The totality of the evidence is 
negative for clinical findings that could be interpreted as 
establishing that the right shoulder and right ulnar nerve 
disability can be fairly characterized as "severe."  What 
the evidence has shown is that there are no significant 
muscular abnormalities of the right upper extremity.  In 
fact, the symptoms of weakness and numbness have been noted 
as causing "minor use-related disabilities," and "mild" 
problems with picking up items with the right hand.  The 
weakness itself has been characterized as "trace."  
Significantly, X-ray studies (most recently on VA examination 
in June 1998) have shown a normal right shoulder.  Although 
there is decreased pinprick sensation and sensory loss of the 
ulnar border and digits of the veteran's right hand; the 
sensory loss has never been shown to involve all the digits.  
Although a diagnosis of right cubital tunnel syndrome is 
shown, it appears from all of the evidence of record that 
"severe" interference with function has simply not been 
demonstrated.  See 38 C.F.R. § 4.10.

In sum, the Board finds that the 30 percent rating adequately 
represents the degree of disability with regard to the ulnar 
nerve of the right (major) upper extremity.  When viewing the 
specific symptoms related to the ulnar nerve, the degree of 
disability can adequately be described as moderate, 
incomplete paralysis as contemplated under Code 8516.  Since 
it has not been indicated by the evidence that there is any 
further impairment other than numbness and weakness, with 
some limitation of motion, it is reasonable to conclude that 
the degree of disability cannot, at present, be adequately 
described as severe, incomplete paralysis, and thus there is 
no question as to which of the two evaluations should apply.  
38 C.F.R. 
§ 4.7 (2000).

B.  Increased Evaluation for Limitation of Flexion of the 
Left Leg with Left Knee Arthritis Due to Trauma.

Service connection was granted for left knee disability in 
December 1994, and is currently characterized as limitation 
of flexion of the left leg with left knee arthritis due to 
trauma, evaluated 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

By way of history, an MRI in October 1994 was interpreted as 
showing a tear of the left posterior horn of the medial 
meniscus, and a tear of the left anterior horn of the lateral 
meniscus.  Service medical records reveal that arthroscopic 
surgery was performed on the veteran's left knee in October 
1994.  Follow-up examinations indicate that she tolerated the 
procedure well, and there were no signs of infection.

On VA examination in November 1994, range of motion tests on 
the left knee showed flexion to 56 degrees and extension to 
32 degrees, with pain on motion.  The diagnosis was left knee 
meniscus tear, status post arthroscopic surgery.  

An MRI taken by a private physician in April 1995 was 
interpreted as showing a complex tear of the posterior horn 
of the medial meniscus of the left knee.  The private 
physician's May 1995 examination of the left knee revealed 
tenderness on palpation of the medial joint line, and pain on 
flexion and extension.  It was noted that the veteran's 
continued difficulty with her left knee greatly restricted 
her activity level.  McMurray's test was positive and 
Lachman's test "suggested positive."  The veteran walked 
with a slight limp on the left, but the left knee did not 
exhibit medial/lateral or anterior/posterior instability.  
The physician noted that indications for surgery included 
continued left knee pain, along with giving way and locking.  
The veteran was scheduled for left knee arthroscopic surgery 
in June 1995.  

On VA examination in May 1995, the veteran described 
persistent left pain, swelling, clicking, popping, and giving 
way.  She was unable to contract her left quadriceps, and she 
walked with a marked antalgic gait.  Examination of the left 
knee showed a range of motion from 7 degrees to 90 degrees.  
There was no clinical finding of laxity.  She was unable to 
contract her left quadriceps, and the left knee had marked 
subpatellar crepitance.  The diagnosis was status post 
arthroscopic surgery on the left knee, with severe 
arthrofibrosis with limited motion, weakness, and thigh 
atrophy.

In June 1995, the veteran reported for the left knee 
procedures scheduled by her private physician, which included 
an arthroscopy, debridement, and a chondroplasty.  The post-
operative diagnosis was derangement of the left knee 
posterior horn medial meniscus, plus left knee chondromalacia 
at the medial tibial plateau.  A follow-up examination of her 
left knee three days after the surgery revealed that the 
surgical wounds were healing nicely.  There was good flexion 
and extension, with no real swelling.  Her physician noted 
some early degenerative changes, and possible chondromalacia 
on the tibial plateau.  

In a February 1996 letter, the veteran's private physician 
reported that the left knee would probably be an ongoing 
problem because of early degenerative changes, and periodic 
episodes of pain and swelling should be expected.  It was 
recommended that she continue to exercise the left knee, but 
avoid impact activities.  The physician noted that she had 
done well considering her pre-operative status, but remained 
restricted from normal recreational running or weightbearing 
activities.  The veteran still required restricted activities 
as applied to work.  Specifically, the physician recommended 
"no running, jumping, no squats or deep knee bends for the 
left knee and to avoid prolonged standing or prolonged 
walking for more than four hours."  

On VA examination in June 1998, the veteran reported 
continued left frontal knee pain, which was aggravated by 
prolonged standing and walking.  She described occasional 
swelling and giving way, but did not complain of locking.  
She stated that she could not squat or rise directly because 
of the pain, and she climbed stairs one at a time.  
Examination of the left knee showed that range of motion on 
flexion was to 135 degrees, with pain evidenced at 135 
degrees.  Extension was to zero degrees.  There was no 
difference between active and passive motions in flexion.  
Crepitus was exhibited on flexion and extension, and 
tenderness was evident over the medial and lateral joint 
lines.  There was no ligamentous laxity, effusion, or 
increased warmth.  X-ray studies showed normal relationships 
of the tibia, fibula, femur, and patella.  The cartilage 
spaces showed the appearance of minimal narrowing in the 
medial portion.  The bony architecture appeared undisturbed, 
but possible early degeneration in the medial compartment was 
shown.  The diagnosis was status post-arthroscopic surgery of 
the left knee, with probable chondromalacia.
The VA physician reported that the left knee symptoms 
curtailed the veteran's walking to only short distances, and 
prevented her from ascending or descending stairways other 
than one step at a time.  The possibility of arthritic 
degeneration occurring in the years to come was expressly 
noted.  

The veteran's left leg and knee disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which provides 
for evaluation of limitation of flexion of the legs.  
Limitation of flexion of a leg is rated 10 percent disabling 
when limited to 45 degrees, 20 percent when limited to 30 
degrees, and 30 percent when limited to 15 degrees.  A 30 
percent evaluation is the maximum rating available under Code 
5260.

Other diagnostic codes applicable to disabilities involving 
the knees and legs include 38 C.F.R. § 4.71a, Diagnostic Code 
5261, which provides for evaluation of limitation of 
extension of the legs.  Limitation of extension of a leg is 
rated 10 percent disabling when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides that knee 
impairment with recurrent subluxation and lateral instability 
warrants a 10 percent evaluation when slight, a 20 percent 
evaluation when moderate, and a 30 percent evaluation when 
severe.  A 30 percent evaluation is the maximum rating 
available under Code 5257.

As previously stated, a 10 percent rating under Code 5257 is 
warranted for slight knee impairment, a 20 percent rating is 
warranted for moderate impairment, and a 30 percent rating is 
warranted for severe impairment.  Terms such as "slight," 
"moderate," and "severe" are not defined in the rating 
criteria.  Rather than applying a mechanical formula, it is 
incumbent on the Board to arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 
4.6 (2000).  Terminology such as "slight," "moderate," and 
"severe" are used by VA examiners and others, and although 
an element of evidence to be considered by the Board, are not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2000).

In this case, the current symptoms of the service-connected 
limitation of flexion of the left leg, with left knee 
arthritis due to trauma, most nearly approximate a 20 percent 
disability evaluation under Code 5257.  Here, the totality of 
the evidence (most significantly the recent findings on 
medical examination in June 1998, and clinical findings by 
her private physician) consistently shows that the veteran's 
left knee disability is productive of characteristic pain 
which imposes a limitation of function that can be fairly 
characterized as moderate impairment of the left knee.  The 
VA physicians who have examined her have not expressly 
characterized the left knee disability as either slight, 
moderate, or severe.  However, the majority of the 
examination reports outlined above provide notations 
confirming the nature of her left knee symptomatology.  
Additionally, as revealed by the totality of evidence, pain 
and limitation of motion have caused the veteran additional 
functional loss.

The VA examination results serve to establish sufficient 
reasonable doubt regarding the increased severity of the 
symptoms of her left knee disability to warrant the 
assignment of a 20 percent rating for impairment of the left 
knee, with arthritis due to trauma,.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  The evidence of record supports a 
rating of 20 percent for her left knee disability as VA 
physicians and her private medical care provider have 
reported that her left knee pain, which is apparently 
chronic, is compatible with a 20 percent rating under Code 
5257.  In short, the veteran's current disability picture 
more nearly approximates the schedular criteria for a 20 
percent rating for left knee impairment with arthritis due to 
trauma.  38 C.F.R. § 4.7.

Significantly, the competent evidence shows that the left leg 
ranges of motion do not establish that flexion is limited to 
15 degrees, such as would warrant a 30 percent rating under 
Code 5260.  Likewise, the competent evidence has shown that 
the ranges of motion of the left leg do not show that 
extension is limited to 20 degrees or more, such as to 
warrant a 30 percent or higher rating under Code 5261.  See 
38 C.F.R. § 4.71.  

Finally, the reports of VA examination adequately portray the 
functional loss due to pain, as well as the degree of loss of 
function due to weakened movement, excess fatigability, or 
incoordination, in accordance with 38 C.F.R. §§ 4.40 and 
4.45, and demonstrate that any such functional loss is 
contemplated by the assignment of a 20 percent disability 
rating under Code 5257.  In rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath, 1 Vet. App. 
589.  Specifically, the medical findings do not demonstrate 
that the degree of impairment resulting from the veteran's 
left leg and knee disability meets or more nearly 
approximates the criteria for a disability rating in excess 
of 20 percent.  

C.  Increased Evaluation for Allergic Rhinitis with Asthma

Service connection was granted for allergic rhinitis with 
asthma in December 1994, and is currently evaluated 10 
percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

On VA examination in November 1994, the veteran explained 
that she was allergic to mold, dust, and air conditioning, 
and that the symptoms were most severe in the summer.  She 
used an inhaler to treat the asthma and took Seldane for the 
rhinitis.  Objective examination revealed that her nose, 
sinuses, mouth, throat, and respiratory system were normal. 
The diagnosis was allergic rhinitis and asthma.

A private physician submitted a March 1996 letter outlining 
his treatment of the veteran for allergic rhinitis and asthma 
since February 1995.  A review of her allergy symptoms 
included itchy eyes, severe sneezing, stuffiness, recurrent 
sinus infections, lethargy, and sneezing.  No clear seasonal 
pattern was reported, but the veteran had described that her 
symptoms worsened on exposure to dust and grass, and lessened 
when it rained.  Running caused her to wheeze, but she said 
that her symptoms improved when she traveled to cold, snowy 
climates during winter months.  Foods that caused allergic 
symptoms included nuts (which made her wheeze), bony fish 
(which caused vomiting and headaches), and numerous fruits 
and vegetables (which caused her throat to itch).  It was 
reported that the veteran used Seldane daily over the prior 
five years, and antibiotics were required approximately every 
two months for sinus infections.  Treatment included an 
Albuterol inhaler, Beconase-AQ nasal spray, and Benadryl 
occasionally at bedtime.  

The private physician reported that when he initially 
examined the veteran, her nasal mucosa were mildly edematous 
with a fair airway.  Her lungs were clear, and her initial 
Wright Peak Flow was 440 (predicted normal 460).  Allergy 
testing showed a striking sensitivity to dust mites and some 
common grass pollens, and a strong reaction to olive trees 
and many common weeds.  There was moderate sensitivity to 
numerous other pollens, and mild reaction to some common mold 
spores.  Allergy injections were initiated in September of 
1995, and continued on an increasing schedule.  The veteran 
had to increase the use of her inhaler to at least twice a 
day or more in the springtime, when otherwise it was needed 
only once or twice weekly.  In March 1996, her Wright Peak 
flow was 360, down from the initial 440, and spirometry 
testing showed decrease of approximately 20 percent from her 
predicated normal FVC and FEV-1.  The final diagnosis listed 
in the physician's letter was allergic rhinitis and asthma, 
with strong pollen and dust mite sensitivity.

In an April 1996 letter submitted with the substantive 
appeal, the veteran reported that she was very allergic to 
various pollens, especially to indoor dust mites.  She stated 
that she controlled her home environment to minimize her 
allergies, but immediately suffered allergic reactions when 
entering uncontrolled environments.  She described that 
uncontrolled environments, together with weekly allergy 
shots, had an effect on her allergies which interfered with 
her daily life and her ability to find work.  She also stated 
that the suffered asthma attacks "several times daily during 
peak pollen times," and used a diaphragm inhaler several 
times daily to control the attacks.  She state that she 
experienced sinus infections "every couple of months" of 
such severity that antibiotics were required.

On VA respiratory examination in July 1998, the veteran 
described intermittent episodes of sneezing and sinus 
congestion requiring treatment.  She stated that she was a 
math teacher and used a dry eraser board.  She described 
migraine headaches which increased in severity after she used 
a Proventil inhaler to treat her asthma.  She complained of a 
cough, described as episodic in nature, which worsened upon 
significant exertion such as climbing stairs or walking 
briskly.  Occasionally there was sputum production which was 
yellowish-green.  She reported that she had increased 
shortness of breath after walking one mile, and described 
being dyspneic on moderate exertion.  She described that she 
felt normal, with minimal symptoms between episodes, and the 
symptoms were minimal during winter months.  She denied 
chronic or intermittent use of steroids.  It was noted that 
earlier in 1998 she had an acute attack with significant 
tightening and wheezing, and was hospitalized for 24 hours.  

On the July 1998 examination, the veteran was not in acute 
respiratory distress.  There was mild edema of the nasal 
mucosa without any deviated nasal septum.  Mild wheezing was 
noted on forced expiration.  Spirometry tests were performed 
before and after the administration of inhaled 
bronchodilators showing that forced vital capacity was 3 
liters, 79 percent of predicted.  FEV-1 was 2.60 liters, 81 
percent of predicted.  The FEV-1/FVC ratio was 86.66 liters, 
104 percent of predicted.  Following administration of 
inhaled bronchodilators, there was 14 percent improvement in 
FVC and 18 percent improvement in FEV-1.  Significant 
improvement in mid-expiratory flows was also noted.  The 
diagnoses were:  
1) allergic rhinitis with recurrent sinusitis, seasonal in 
nature, currently stable on Hismanal and Beconase nasal 
spray; and 2) bronchial asthma, extrinsic in nature, probably 
related to allergic rhinitis, precipitated by exercise, with 
intermittent symptoms, episodic in nature, promptly 
reversible with bronchodilators.  The physician interpreted 
the baseline spirometry as normal, and reported that the 
significant improvement after use of bronchodilators was 
suggestive of hyperactive airway disease.

The VA Schedule for Rating Disabilities has been revised with 
respect to the regulations applicable to evaluating disorders 
of the respiratory system.  The Board notes that 38 C.F.R. § 
4.97 was changed, effective October 7, 1996, and now includes 
new rating criteria for rhinitis and asthma under Diagnostic 
Codes 6522 and 6602.  Where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The record 
reflects that the veteran initially claimed service 
connection for allergic rhinitis and asthma in October 1994.  
Thus, the Board is obligated under Karnas to evaluate the 
claim for an increased rating for allergic rhinitis and 
asthma under both the old and new criteria.

The service-connected asthma is currently rated under 
Diagnostic Code 6602 (2000), for bronchial asthma, with a 10 
percent evaluation assigned, consistent with the evidence 
showing FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 
71 to 80 percent, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
under current Code 6602 when there is evidence showing FEV-1 
of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for bronchial asthma under 
Diagnostic Code 6602, if the evidence shows FEV-1 of 40 to 55 
percent predicted, or FEV- 1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 100 
percent rating is warranted if the evidence shows FEV-1 less 
than 40 percent predicted, or FEV- 1/FVC less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or requiring daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.

Under the criteria of Code 6602 in effect prior to October 7, 
1996, a 10 percent rating was warranted for bronchial asthma 
if the disability was mild, with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical finding 
between attacks.  A 30 percent rating was warranted if the 
disability was moderate, with rather frequent asthmatic 
attacks (separated by only 10-14 days intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation for bronchial asthma was warranted if the 
disability was severe, with frequent attacks of asthma (one 
or more weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; with more than 
light manual labor precluded.  A 100 percent evaluation was 
warranted under the criteria of Code 6602 in effect prior to 
October 7, 1996, if the disability was pronounced, with very 
frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks, and with marked loss of weight or 
other evidence of severe impairment of health.  

Regarding the diagnosis of allergic rhinitis, under the 
rating criteria of 38 C.F.R. 
§ 4.97, Diagnostic Code 6501, in effect prior to October 7, 
1996, a 10 percent rating was warranted for atrophic, chronic 
rhinitis if there was definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent rating was 
warranted if there was moderate crusting and ozena, and 
atrophic changes.  A 50 percent evaluation was warranted if 
there was massive crusting and marked ozena with anosmia.  

Under the new rating criteria for allergic or vasomotor 
rhinitis, now found under Diagnostic Code 6522, a 10 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passages on both sides or complete obstruction on 
one side.  A 30 percent evaluation is warranted for allergic 
or vasomotor rhinitis with polyps.  

Based on the above criteria for allergic rhinitis, the Board 
finds that a rating in excess of the currently assigned 10 
percent for allergic rhinitis under Code 6522 (2000) is 
unwarranted.  At a minimum, polyps must be shown by competent 
evidence in order to warrant a 30 percent disability rating 
under the current criteria found in Code 6522.  Here, the 
evidence is devoid of any findings of polyps, and thus an 
evaluation in excess of 10 percent under Code 6522 cannot be 
warranted.  

Further, it must be recalled that chronic rhinitis with 
moderate crusting, ozena, and atrophic changes must be 
demonstrated to warrant an evaluation in excess of 10 percent 
under the criteria of former Diagnostic Code 6501 (1996).  
Here, the totality of evidence is negative for showing any 
crusting, ozena, or atrophic changes caused by the veteran's 
rhinitis disability, and thus the criteria for an evaluation 
in excess of 10 percent under that code have not been met.  

Based on the circumstances of this case, the Board finds that 
the symptoms of the veteran's asthma are most appropriately 
reflected by criteria for a 10 percent disability rating, 
under the "old" and "new" Diagnostic Code 6602.  The 
evidence clearly shows that the veteran experiences paroxysms 
of asthmatic type breathing, with expiratory wheezing and 
dyspnea, especially after exertion, and her symptoms appear 
to occur several times a year.  However, her symptoms have 
been described as intermittent and episodic in nature, and 
the evidence lacks clinical findings between attacks.  
Notably, on examination in July 1988, the veteran herself 
reported that she felt normal and experienced minimal 
symptoms between attacks, and admitted that the symptoms were 
minimal during winter months.  Thus, what the evidence has 
not shown is that she experiences rather frequent asthmatic 
attacks, i.e., separated by only 10-14 days intervals with 
moderate dyspnea on exertion between attacks, such that would 
warrant an evaluation in excess of 10 percent under the 
criteria of Code 6602 in effect prior to October 7, 1996.

Additionally, the Board finds that clinical findings reveal 
that the veteran's asthma disability is appropriately rated 
under current Diagnostic Code 6602, which provides for a 10 
percent evaluation for bronchial asthma when the evidence 
shows an FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 
71 to 80 percent, or; intermittent inhalation or oral 
bronchodilator therapy.  As there is no clinical evidence 
showing that her asthma is manifested by an FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, the Board finds that a 30 
percent evaluation, or higher, is not warranted.  In sum, the 
clinical findings outlined above clearly show that her FEV-1, 
or FEV-1/FVC, and her use of inhaled bronchodilators, fall 
clearly within the diagnostic criteria warranting an 
evaluation of 10 percent, and no higher, under Diagnostic 
Code 6602 (2000).

D.  Increased Evaluation for Migraine Headaches

Service connection was granted for headaches in December 
1994, and this disability is currently evaluated 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

VA examination in November 1994 was negative for any 
complaint or clinical finding related to the veteran's 
headache disability.  On a pre-examination list of her 
disabilities generated at the VA examination in May 1995, she 
reported migraine headaches.  The VA physician made no 
clinical findings related to the headache disability, except 
to note the veteran's subjective complaints of same.

VA neurological examination in June 1998 revealed that the 
veteran suffered from two separate headache problems, 
occasional right parietal pain which could last all day, and 
more frequent bilateral retro-ocular headaches, usually first 
felt on awakening and lasting from two to three days.  She 
reported that she experienced approximately six headaches 
each month, and experienced headaches about 50 percent of the 
time while awake.  When the headaches were severe, they were 
associated with photophobia and nausea, and prevented her 
from working, and she experienced relief from the migraines 
by lying down in a dark, quiet room.  She denied focal 
neurologic disturbance during the headaches.  The headaches 
could be triggered by barometric pressure changes, 
fluorescent lights, and certain foods.  It was noted that her 
past treatment for headaches had been "spotty," but she 
reported taking Inderal for several years, yet discontinued 
its use, as it provided no relief.  Current treatment for her 
headaches consisted of occasional over-the-counter 
medications.  The diagnosis was chronic migraine headaches.

Under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 
8100, a 50 percent evaluation may be assigned for migraine 
headaches when very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are shown.  A 30 percent evaluation may be 
assigned when there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  With characteristic prostrating attacks averaging 
one in two months over the last several months, a 10 percent 
evaluation may be assigned.  

Based on the foregoing criteria and facts of this case, the 
Board finds that the evidence supports a 30 percent rating 
for the veteran's service-connected migraine headaches under 
Code 8100.  In particular, the medical evidence reveals that 
she has experienced frequent episodes of severe migraine over 
the past several years, and such episodes may last up to 3 
days in duration.  When severe, they consist of photophobia 
and nausea, which is apparently alleviated only by lying down 
in a dark, quiet room.  She also experiences more frequent 
episodes of milder headaches.  On VA neurological examination 
in June 1998, it was indicated that her migraines prevented 
her from working, and there is no evidence of embellishment 
or malingering on the veteran's part.  Thus, resolving the 
benefit of any doubt in the veteran's favor, the Board 
believes that the severity of her service-connected migraine 
headaches more nearly approximates the rating criteria for a 
30 percent rating under Diagnostic Code 8100.

Finally, in regard to the claims for increased evaluations 
for the disabilities related to her right shoulder and ulnar 
nerve, left leg and knee, allergic rhinitis with asthma, and 
migraine disabilities, the Board reiterates that analysis of 
those claims requires consideration of the possibility of 
"staged ratings," wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  See Fenderson, supra.  Here, the Board has 
considered the concept of staged ratings pursuant to the 
guidelines of Fenderson, and finds that the totality of the 
evidence shows that symptoms of each of the veteran's service 
connected disabilities have consistently met or nearly 
approximated the criteria necessary for the evaluations the 
RO previously assigned by April 2000 decision, along with the 
increased ratings assigned herein by the Board, from the 
previously assigned effective date of May 14, 1994, the day 
after the veteran's discharge from service.

Legal Criteria and Analysis - Service Connection

A.  Service Connection for Pregnancy and Tubal Ligation

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
As with a claim for an increased rating, VA has a duty to 
assist the veteran in the development of facts pertinent to a 
claim of service connection.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. 
§§ 3.103, 3.159 (2000).  VA may decide a claim without 
providing such assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  See Veteran's Claims Assistance Act 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
See, e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Here, the veteran was afforded VA examinations, and the RO 
has obtained the VA examination reports and service medical 
records pertaining to the claim of service connection for 
pregnancy and tubal ligation.  The claims file shows the RO 
has duly requested all private medical records identified by 
the veteran that pertain to this particular issue, and no 
private medical care provider has indicated that medical 
records exist which have not already been furnished.  Thus, 
the Board concludes that the veteran was adequately informed 
of the evidence necessary to support her claim of service 
connection for pregnancy and tubal ligation, all relevant 
records identified were obtained, and sufficient medical 
evidence for a determination of the matter on appeal has been 
obtained.  The Board is satisfied that all relevant facts 
pertinent to this particular claim have been properly 
developed and no further assistance is required to satisfy 
the duty to assist.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for service 
connection to be granted.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In rating disability from gynecological conditions, the 
following are not disabilities for rating purposes:  1) 
natural menopause, 2) primary amenorrhea, and 3) pregnancy 
and childbirth.  38 C.F.R. § 4.116.  Chronic residuals of 
medical or surgical complications of pregnancy may be 
disabilities for rating purposes.  Id.

The service medical records indicate that the veteran 
elected, and gave her informed consent to, a cesarean section 
and tubal ligation in October 1992.  The in-service operation 
report describing those procedures records the following:

[The veteran] is a 28 year old female . . 
. at 40-3/7 weeks, with prior cesarean 
section for fetal distress, who refused 
trial of labor and desired an elective 
repeat cesarean section.  [She] presented 
with regular contractions, in labor, 
contracting every three to four minutes, 
and expressed a strong desire for tubal 
ligation which had also been documented 
in her prenatal chart.  [She] was taken 
to the Operating Room for an elective 
repeat cesarean and bilateral tubal 
ligation for undesired fertility.

The same report noted that there were no intraoperative 
complications during the procedures.  The remainder of the 
service records are negative for postoperative complications 
related to the surgery.  

The RO initially denied the veteran's claim of service 
connection for pregnancy and tubal ligation by December 1994 
decision.  She was informed by that decision that, because 
the procedures were elective procedures, they were not 
disabilities under VA law and regulations.

In a December 1995 notice of disagreement, the veteran 
alleged that she has suffered cervical complications and 
subsequent aggravation because of the in-service cesarean 
section and tubal ligation.  In support of her contention, 
she furnished private medical records dated in June 1995 
reflecting that she presented to an emergency room 
complaining of severe left pelvic pain of one week's 
duration.  A pregnancy test was positive, and ultrasound 
indicated bilateral ovarian cysts.  A surgical report shows 
pre- and post-operative diagnoses of a left tubal pregnancy 
and bilateral ovarian cysts.  An operative laparoscopy with 
left salpingostomy was performed, as was drainage of the 
bilateral ovarian cysts.  The operative report notes that 
there were no complications and the veteran tolerated the 
procedures well.  Follow-up records dated through September 
1995 reveal that the veteran had two regular post-surgical 
menstrual periods without problems.  The claims file is 
devoid of medical reports indicating any relation between the 
June 1995 surgery and the in-service cesarean section and 
tubal ligation, or any other incident of service.

The Board notes that on the circumstances of this case, a 
determination as to whether service connection is warranted 
with respect to the issue of pregnancy and tubal ligation 
need not be addressed.  The concept of service connection 
applies to the character of the evidence presented by a 
claimant.  For purposes of this decision, as there is no 
dispute as to the evidence, but only to the law and its 
meaning, the concept of service connection is not applicable.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted by the RO in December 1994, a tubal ligation is an 
elective procedure requiring signed consent.  Potential 
complications, and a statement of possible failure, are 
outlined in a signed consent.  The Board recognizes the 
veteran's claim that she experienced complications and 
medical problems related to her in-service pregnancy, 
cesarean section, and tubal ligation.  However, the veteran 
is not a health care professional, and thus is not competent 
to establish that she has a current medical disorder related 
to any in-service injury or incident.  See Espiritu, 2 Vet. 
App. 492.  There is simply no competent evidence of record 
tending to establish that the October 1992 elective cesarean 
section and tubal ligation resulted in chronic residuals or 
surgical complications.  

More to the point, the veteran's tubal ligation, the cause of 
her infertility, is not a disability within the meaning of 
the law providing for VA compensation benefits, and no 
competent evidence has been furnished which would suggest 
that the veteran has a cervical disorder that became worse, 
or resulted in another chronic disorder as a result of her 
military service.  See 38 C.F.R. § 3.303; Johnson v. 
Principi, 3 Vet. App. 448 (1992).  Because the law, rather 
than the facts, is dispositive of this issue, 


the veteran has failed to state a claim upon which relief may 
be granted, and, as a matter of law, the claim of service 
connection for pregnancy and tubal ligation must be denied.  
See Sabonis, supra.

The Board concludes that there has been no prejudice to the 
veteran by this decision, as she was advised that the 
provisions of 38 C.F.R. 4.116 indicate that pregnancy and 
tubal ligation are not disabilities for rating purposes (but 
that complications of pregnancy and tubal ligation can be 
disabilities), and she was informed that the evidence has not 
shown that any complications arose from her in-service 
pregnancy, cesarean section, and tubal ligation that could be 
linked to her period of service.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
right shoulder impingement syndrome, status post surgery, and 
status post right ulnar nerve surgery, is denied.

A disability rating of 20 percent for limitation of flexion 
of the left leg with left knee arthritis due to trauma is 
granted, subject to the law and regulations governing the 
payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis and asthma is denied.

A disability rating of 30 percent for migraine headaches is 
granted, subject to the law and regulations governing the 
payment of monetary awards.

Service connection for pregnancy and tubal ligation is 
denied.



REMAND

The veteran's claim of service connection for right knee 
disability was initially denied by December 1994 decision.  
The RO found that, although records show she had complained 
of right knee pain to her private physician and to VA 
examiners, the claims file was negative for a current 
diagnosis of right knee disability, and negative for an in-
service clinical finding of a right knee disorder.

However, the Board notes that in her June 1995 notice of 
disagreement, the veteran reported that she received 
treatment for a right knee condition while on active duty at 
March Air Force Base.  She contends that those records would 
reveal she was treated for a right knee disorder at the base, 
but she has no way of obtaining the records because the base 
is "closed."  Notably, the claims file does not reflect 
that records pertaining to the veteran were ever requested 
from March Air Force Base.  Thus, it appears that complete 
records of VA treatment may have not been associated with the 
claims file.  The Court has held that where it is asserted 
that pertinent medical records are in existence and are in 
the Government's possession, any such records which are in 
existence are constructively of record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As there may well be 
records in VA's "possession" pursuant to Bell, but not yet 
associated with the claims file, a remand is required on this 
matter.

Additionally, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), which had held that VA cannot assist in developing a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, and because 
of the appearance of an incomplete record of pertinent VA 
medical documents, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000).  Also, as the RO has not yet considered whether 
any additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to a decision at this 
time.  See Bernard, 4 Vet. App. 384; VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who have treated the veteran 
for a right knee disorder.  After 
securing the necessary releases, if 
necessary, the RO should obtain all such 
records and associate them with the 
claims file.  Whether or not the veteran 
responds, the RO should obtain any 
medical records from March Air Force Base 
which are not already associated with the 
claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development required by the VCAA is 
complete.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (Nov. 17, 2000), 
00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent guidance that is subsequently 
provided by VA, or pertinent court 
decisions that are subsequently issued.  

If the benefits sought on appeal remain denied, the veteran 
and her representative, if any, should be provided with a 
supplemental statement of the case, to include a summary of 
the evidence and applicable law considered pertinent to the 
issues now on appeal.  An appropriate period of time should 
be allowed for response.  Then, the case should be returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 



